Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 02/10/2022.  In the Amendment, applicant amended claims 1-20.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20 and withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/10/2020  has been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDO et al. (US PGPUB 2018/0255267, hereinafter IDO), in view of Purumala  et al. (US PGPUB 2017/0293673, hereinafter Purumala) and further in view of Smith  et al. (US PGPUB 2013/0297551, hereinafter Smith).
As per as claim 1, 
(Currently Amended) A computer readable medium comprising computer readable code executable by one or more processors to: 
 	acquire first metadata associated with a user, the first metadata, comprising a first time, and first location data (IDO, e.g., figs. 3A-B, associating texts description, [0051-0052], “acquires date and time information and retrieves from the GPS log information (location)); 
 	identify a first location in a first location based on the first location data (IDO, e.g., [0013-0015], “…image data of a captured image and a time stamp of when the image was captured, determining a first time stamp… location information in each image file based on the time stamp included therein and the location information received from the device…”); 
 	determine a first time window for the first location (IDO, e.g., [0013-0015], “…determining a first time stamp… location information in image file based on the time stamp…”) based on (i) the first time at which the first metadata is generated and (ii) a first estimated amount of time for the user to exit the first region when starting from the first location; 
 	generate a time model associated with the user based on the first time window (IDO, e.g., [0013-015], “…generating image files, each image data of captured image and a time stamp of when the image was capture (that associating with user device when capture the image…”); 
 	 acquire second metadata comprising a second time and second location data (IDO, e.g., figs. 3A-B, associating texts description, [0051-0052], “acquires date and time information and retrieves from the GPS log information (location)) (different location, different time and captured different images); 
 	 identify a second location in the first region based on the second location data IDO, e.g., [0013-0015], “…image data of a captured image and a time stamp of when the image was captured, determining a second time stamp… location information in each image file based on the time stamp included therein and the location information received from the device…”) based on (i) the second time at which the second metadata is generated and (ii) a second estimated amount of time for the user to exit the first region when starting from the second location; 
 	 determine a second time window for the second location (IDO, e.g., [0013-0015], “…determining a second time stamp… location information in image file based on the time stamp…”); 
 	compare the first time window and the second time window (IDO, e.g., [0013-0015], “…transmits the first time stamp and the second time stamp to a host device having a location logging function, and upon receipt of location information corresponding to at least one of a plurality of time stamps including the first time stamp, the second time stamp, and a third time stamp that is between the first time stamp and the second time stamp, embeds location information in each image file based on the time stamp included therein and the location information received from the device…”) (compare to identify different time window)); and 
 	update the time model based on the comparing (IDO, e.g., [0086], [0093-0094] and [0104], “…update timing of the image file…”).
	To make records clearer regarding to the language of “determine/compare a time window and location” (although as stated above IDO teaches the functional of determine a time window and location of data/file/image).
	However Purumala, in an analogous art, discloses “determine/compare a time window and location” (Purumala, e.g., [0031], [0035-037], “…group the digital media items into clusters…digital media items within a time window or threshold of time….digital geo-tagging system can utilize other characteristics…to group digital media items into clusters…identifying a latitude and/or longitude of where a digital media item was captured…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Purumala and IDO to automatically grouping digital media items into clusters that digital geo-tagging system reduces the time and effort required to apply geo-tags to digital media items which allows users to easily fine tune clusters with cluster adjustment controls to archiving in saving time when retrieving a data file (Purumala, e.g., [0029-0034]).
	To clarify the language of “based on (i) the first time at which the first metadata is generated and (ii) a first estimated amount of time for the user to exit the first region when starting from the first location” and “based on (i) the second time at which the second metadata is generated and (ii) a second estimated amount of time for the user to exit the first region when starting from the second location”.
	However Smith, in an analogous art, discloses “based on (i) the first time at which the first metadata is generated and (ii) a first estimated amount of time for the user to exit the first region when starting from the first location” (Smith, e.g., figs. 6A-C, [0018-0019], “… user should leave for the planned event …based on the location of the planned event (i.e., the predicted location of the user at the time of the event) and the current location of the user...time estimate and capability to order a ride in time for a user leaving for a predicted destination…” (estimate first time with the estimate amount of time for user to exit the first region), “based on (i) the second time at which the second metadata is generated and (ii) a second estimated amount of  time for the user to exit the first region when starting from the second location” (Smith, e.g., [0022-0029], “…current or most recent location information and predicted location (e.g., predicted from calendar or email data) to determine when a user should leave to arrive at a predicted location at a scheduled time… second worker module is customized to push a notification to a user when the user will be late for a predicted event…” and [0039-0040], “…predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.), the time of the prediction, state of the application or the user account (e.g., has related content been pushed to the user). One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time is preferably based on expected travel time between the predicted location and the current location of the mobile device). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Smith,  Purumala and IDO to extract event from personal planning source of a user in order to generate in the system can be used to display information alerts to user to archiving in provide contextually appropriate interactions at an appropriate time to the user (Smith, e.g., [abstract], [0016-0018]).

As per as claim 2, the combination of Smith, Purumala and IDO disclose:
(Currently Amended) The computer readable medium of claim 1, wherein the first metadata is associated with photo data generated at the first location, and wherein the computer readable code is further executable by the one or more processors to:
 	determine that the first region identified based on the photo data generated at the first location, corresponds to a city, a state, or a nation (Purumala, e.g., [0092-0093], “…the digital geo-tagging system identifies locations corresponding to a digital image based on country, state, county, city, region, street, address, suite, and/or room. Similarly, in one or more embodiments, the digital geo-tagging system identifies locations based on geographic coordinates, such as latitude, longitude, township, range, section, or other coordinate system…”).

As per as claim 3, the combination of Smith, Purumala and IDO disclose:
(Currently Amended) The computer readable medium of claim 2, wherein the computer readable code is further executable by the one or more processors to:
 	determine that one data item from a list comprising check-in data, e-mail data, purchase data, and contact data that is generated during the first time window, is generated in the  first region (Purumala, e.g., [0091-0093], “…identify digital images in a private repository of digital images…via instant message, or by e-mail...”) and further see (Smith, e.g., [0018-0022]).

As per as claim 4, the combination of Smith, Purumala and IDO disclose:
(Currently Amended) The computer readable medium of claim 1, wherein the first time window  and the second time window overlap in time, and wherein the computer readable code is further executable by the one or more processors to:
merge the first time window and the second time window (Smith, e.g., [0022-0029] and [0039-0040; and 
update the time model based on the merged first time window and second time window (Purumala, e.g., [0034-0037], [0052] “…generates clusters of digital media items comprising digital media items within a time window or threshold of time. In addition to digital time stamps…”) (the examiner asserts that determine a time window/threshold of time = estimated amount of time for the user and merging the updating time) and further see (Smith, e.g., [0022-0029] and [0039-0040]).

As per as claim 5, the combination of Smith, Purumala and IDO disclose:
(Currently Amended) The computer readable medium of claim 2, wherein the second metadata is associated with second photo data generated at the second location (IDO, e.g., [0013-0015]) and (Purumala, e.g., [0034-0037], [0052] “…generates clusters of digital media items comprising digital media items within a time window or threshold of time. In addition to digital time stamps…”).

As per as claim 6, the combination of Smith, Purumala and IDO disclose:
(Currently Amended) The computer readable medium of claim 2, wherein the second metadata is associated with a social media check in data item at the second location, the computer readable code is further executable by the one or more processors to:
 	determine that  the second location identified based on the social media check in data item at the second location, corresponds to a second region different from the first region (Purumala, e.g., [0092-0093], “…the digital geo-tagging system identifies locations corresponding to a digital image based on country, state, county, city, region, street, address, suite, and/or room. Similarly, in one or more embodiments, the digital geo-tagging system identifies locations based on geographic coordinates, such as latitude, longitude, township, range, section, or other coordinate system…”) (determine different location that associating with image), and see (Smith, e.g., [0017-0019], and [0022-0025], “…provide an interactive interface to book a ride to the airport or check-in to the flight…reminder when the user should leave for the planned event (if the user has not left already) based on the location of the planned event (i.e., the predicted location of the user at the time of the event) and the current location of the user…”).

Claims 8-13 are essentially the same as claims 1-6 except that they set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-19 are essentially the same as claims 1-6 except that they set forth the claimed invention as a method rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDO et al. (US PGPUB 2018/0255267, hereinafter IDO), in view of Purumala  et al. (US PGPUB 2017/0293673, hereinafter Purumala) and in view of Smith  et al. (US PGPUB 2013/0297551, hereinafter Smith) and further in view of Neiger  et al. (US PGPUB 2017/0270790, hereinafter Neiger).
As per as claim 7, the combination of Smith, IDO and Purumala disclose: 
 (Currently Amended) The computer readable medium of claim 1, wherein the computer readable code is further executable by the one or more processors to: 
 	predict a region for one data item from a list comprising check-in data, e-mail data, purchase data, or contact data based on a time of occurrence associated with the one data item, a predicted speed of the user, and a travel history of the user, wherein the one data item does not include location data and does not fall into the first time window or the second time window (Smith, e.g., [0017-0019], and [0022-0025], “…provide an interactive interface to book a ride to the airport or check-in to the flight…reminder when the user should leave for the planned event (if the user has not left already) based on the location of the planned event (i.e., the predicted location of the user at the time of the event) and the current location of the user…” and further see [0022] for user log (“uses the current or most recent location information and predicted location (e.g., predicted from calendar or email data) to determine when a user should leave to arrive at a predicted location at a scheduled time…), [0058] for user profile), for to further clarify the language of “a predicted speed of user, wherein the one data item does not include location data and does not fall into the first time window or the second time window”.
	However Neiger, in an analogous art, discloses “a predicted speed of user, wherein the one data item does not include location data and does not fall into the first time window or the second time window” (Neiger, e.g., [0043-0046] disclose predict a speed of the user/vehicle,  and further  [0066-0073], “…receive at least one vehicle location record at timed intervals…predictions module may extract trip data from a vehicle location record, extract previous trip data from a database…determine a travel distance for each link…estimates may be determined by using a weighted composite…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Neigher, Smith, Purumala and IDO to improve in estimate times of arrival of a vehicle for a particular stop, or destination along a vehicle’s trip or routes to archiving in provide more accurate arrival time prediction in order to save time and the cost of customers ([Neigher, e.g., [0002-0006]).

Claims 14 is essentially the same as claim 7 except that it set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 20 is essentially the same as claim 7 except that it set forth the claimed invention as a system rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 02/10/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Note: The examiner suggests the applicant to contact the examiner and work together in order to move the case 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to identify time and location that associates with images.

a.	Masuko et al.; (US PGPUB 2017/0199050, hereafter Masuko), “OUTE SEARCH SYSTEM, ROUTE SEARCH DEVICE, ROUTE SEARCH METHOD, PROGRAM, AND INFORMATION STORAGE MEDIU” discloses determines a visiting location based on location information of the image data of the selected location, determines a visiting time based on time information of the image data, and searches a route for visiting the visiting location on the visiting time.  
Masuko also teaches estimate the departure and arrival time [0014] and [0018].  
Masuko disclose travel speed and calculate/estimate arrival time ([0076-0077]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163